Citation Nr: 1755376	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  07-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy with carpal tunnel syndrome, to include as secondary to herbicide exposure.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel
	


INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for peripheral neuropathy and entitlement to a TDIU. Subsequent to the rating decision, jurisdiction was transferred to the RO in Waco, Texas.

This case remanded by the Board in November 2012 and July 2016 for further development.


FINDINGS OF FACT

1. The Veteran has a history of symptoms that have been diagnosed as idiopathic peripheral neuropathy that did not manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active service.

2. The evidence of record is against a finding that the Veteran's idiopathic peripheral neuropathy and bilateral carpal tunnel manifested during service or is otherwise related to active service.

3. The Veteran has not been unable to maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. A peripheral neuropathy disability including bilateral carpal tunnel, was not incurred or aggravated in service, and may not be so presumed. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The Veteran has not met the criteria for the assignment of a TDIU. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

In some circumstances, service connection for certain disabilities may be granted on a presumptive basis, as discussed in more detail below, based on exposure to herbicides during active duty. 38 C.F.R. §§ 3.307 (a), 3.309(e).

Service Connection Based on Agent Orange Exposure

The Veteran has claimed that his disabilities relating to pain and burning in his feet, diagnosed as idiopathic peripheral neuropathy and his bilateral carpal tunnel, are related to exposure to Agent Orange. In general, a Veteran that served on active duty in certain locations shall be presumed to have been exposed to Agent Orange, a toxic herbicide. Most commonly, exposure to herbicides such as Agent Orange applies to Veterans who served on active duty in the Republic of Vietnam from January 9, 1962, to May 7, 1975. 38 U.S.C.A. § 116 (2002). 

Unless there is affirmative evidence to the contrary, a veteran, who served in Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, and who develops certain diseases within a specific time frame after the last date on which he was exposed to Agent Orange in service, will be presumed to have had such exposure. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). Such diseases consist of chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e). The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309 (e), Note 2. 

The Board notes that 38 C.F.R. § 3.309 (e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. See 78 Fed. Reg. 54,763, Disease Associated With Exposure to
Certain Herbicide Agents: Peripheral Neuropathy. Specifically, VA amended 38 C.F.R. §§ 3.307 (a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date. Id.

Therefore, in reference to peripheral neuropathy, service connection may be presumed for residuals of Agent Orange exposure by showing two elements. First, it must be shown that the Veteran was exposed to toxic herbicides such as Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6). Second, the early-onset peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicide or a nexus between the currently diagnosed disability and service must otherwise be established. See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

With respect to the first element, the Veteran's DD-214 indicates service in the Republic of Vietnam from November 1969 to October 1970. Therefore, he is presumed to have been exposed to toxic herbicide agents such as Agent Orange.
Although exposure to Agent Orange may be presumed in this case, service connection is nonetheless not warranted because the Veteran's peripheral neuropathy did not become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides. 38 C.F.R. § 3.309 (e). 

There is discrepancy between the Veteran's statements concerning the onset of his peripheral neuropathy symptoms. The Veteran has variously indicated, as he did in 2004, that his symptoms of pain and burning in his feet began in 2001, and at other times, such as when receiving treatment in January 2006 during the pendency of his claim, that his foot pain began when he was in the Army in 1970. In an August 2013 statement, the Veteran reported "a 40 year history of burning pain and numbness of the feet and hands." However, service treatment records demonstrate the Veteran denied all symptoms and had no identifiable neurological, upper or lower extremity problems at service separation in June 1971.

Also, review of post service treatment records from a neurologist, Dr. H, indicate that the most likely date of onset of the Veteran's peripheral neuropathy symptomology was in 2001 .Additionally, the Veteran was afforded a VA examination in August 2016, at which time he provided the examiner with verbal history indicating that his neurologic condition began after separation from service. 

Therefore, the Board recognizes that the Veteran has service in the Republic of Vietnam and is thus presumed to have been exposed to toxic herbicides such as Agent Orange. However, the disability claimed as secondary to Agent Orange did not become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides. Thus, service connection is not warranted on this basis.

Service Connection on a Direct Basis

As indicated above, the presumption of service connection for a peripheral neuropathy based on exposure to Agent Orange does not attach. However, the Veteran is not precluded from showing a direct link between his disability and service. Combee v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Yet in the case, there is no nexus relating the Veteran's peripheral neuropathy to service. A VA examiner provided negative nexus opinions in both 2014 and 2016.  In a most recent May 2017 addendum opinion, after fully reviewing the claims file, the examiner concluded that "it is unlikely that this veteran's idiopathic peripheral neuropathy of the bilateral lower extremities and/or bilateral carpal tunnel syndrome and/or autonomic neuropathy were caused by military service including Agent Orange exposure."

He provided the rationale that "the lack of symptomology on the separation medical report provides good evidence that the diagnosed conditions were not present at service." "On that report the Veteran himself endorsed no history of relevant symptoms, and the physical exam provided no relevant diagnoses. The statement dated August 29, 2013 in which the Veteran reported 'a 40-year history of burning pain and numbness of the feet and hands' is too vague to establish a specific date, in my opinion, and the evidence of record strongly refutes an onset in 1973. Also symptoms alone cannot determine an etiology." The examiner further reasoned that studies from the National Academy of Sciences do not support an association between herbicide exposure and delayed-onset peripheral neuropathy. "Please note that Agent Orange has been associated with a transient, acute/subacute neuropathy but that is a different type of neuropathy that is not present in this veteran's case."

The Board places greater weight of probative value on the history the Veteran presented to medical professional for treatment purposes (i.e., during active service and years thereafter) than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Accordingly, the evidence is against a finding that the Veteran's peripheral neuropathy manifested during service.  Indeed, although the Veteran is competent to attest to experiencing ongoing pain symptoms since service, the Board does not find his reported history of continuity to be credible.  

The Board adds that the Veteran has not been shown to have the background or expertise to provide a competent opinion linking his current neuropathy disability to Agent Orange exposure.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by the Veteran's own statements.  

As the evidence is against a finding that a relationship exists between the Veteran's diagnosed neurologic disabilities and his period of service, specifically including his presumed exposure to herbicide agents in Vietnam, the benefit of the doubt doctrine is not applicable, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

While the veteran is currently 80 percent service connected with a single disability rated at 60 percent (prostate cancer), a 2011 VA examination shows that the Veteran was able to work in spite of his prostate disability.  According to Social Security Administration records, the Veteran is not able to work due to his peripheral neuropathy symptoms. However, the Veteran's peripheral neuropathy is not a service-connected disability, and therefore a total disability based on individual unemployability is not warranted.


ORDER

Service connection for peripheral neuropathy with carpal tunnel syndrome, to include as due to in-service exposure to herbicides is denied.

A total disability based on individual unemployability is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


